Citation Nr: 1523053	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for right foot bunion. 

2. Entitlement to a compensable rating for left foot bunion.
 
3. Entitlement to a compensable rating for right knee scar.
 
4. Entitlement to an increased rating for a low back disability, currently rated as 40 percent disabling.

5. Whether new and material evidence has been received with respect to a previously denied claim for service connection for eye disability, claimed as chronic blurry vision or glaucoma.

6. Whether new and material evidence has been received with respect to a previously denied claim for service connection for asthma.

7.  Entitlement to service connection for bilateral heel spurs, to also include plantar fasciitis.

8. Entitlement to service connection for hypertension, to include secondary to service-connected bilateral knee and low back disabilities. 

9. Entitlement to service connection for diabetes mellitus, to include secondary to service-connected bilateral knee and low back disabilities. 

10. Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected low back disability.

11. Entitlement to an increased rating for right knee chondromalacia, evaluated as 10 percent disabling.
 
12. Entitlement to an increased rating for left knee chondromalacia, evaluated as 10 percent disabling.
 
13. Entitlement to an increased rating for left lower extremity radiculopathy, evaluated as 10 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2009, October 2009, and July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2014, the Board remanded the appeal to provide a hearing.  

In September 2014, the Veteran filed a notice of disagreement concerning an April 2014 RO decision denying service connection for sleep apnea.  The RO has not had an opportunity to respond, and the issue is not ripe for Board action.   

In March 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefit Management System (VBMS).

The issues of service connection for asthma, heel spurs, hypertension, diabetes mellitus, Type II, right lower extremity radiculopathy and increased ratings for bilateral knee disabilities and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawals of the increased rating issues for left bunion, right bunion, right knee scar, and low back disability were requested.

2.  In an unappealed July 1996 decision, the Board denied the Veteran's claims for service connection for an eye disability and asthma.

3.  The evidence received since the July 1996 Board decision, relates to unestablished facts necessary to substantiate the eye disability and asthma claims, and raises a reasonable possibility of substantiating the claims.  

4.  Resolving all doubt in the Veteran's favor, glaucoma had its onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating issues of left bunion, right bunion, right knee scar, and low back disability by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The July 1996 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  The Veteran has submitted new and material evidence to reopen his claims for service connection for an eye disability and asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving all doubt in the Veteran's favor, the criteria for service connection for glaucoma are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran submitted statement, signed March 30, 2015 and received by VA on April 10, 2014, withdrawing the increased rating issues of a bilateral bunions, right knee scar, and low back disability from his appeal.  There remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable by reopening the claims of service connection for asthma and eye disability and granting service connection for glaucoma.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board is dismissing some claims pursuant to the appellant's request and reopens the claims of service connection for asthma and eye disability and grants service connection for glaucoma, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.


III.  Petitions to reopen

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 (i) Eye disability, claimed as chronic blurry vision or glaucoma

The claim for an eye disability, specifically including glaucoma, was last denied in a July 1996 Board decision.  The Veteran did not file an appeal, and the Board's July 1996 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The evidence considered in the July 1996 Board decision included service treatment records (STRs), VA treatment records and medical examination from October 1992, contemporaneous private ophthalmology records through 1994, RO hearing transcript from February 1995, in addition to various contemporaneous written statements from the Veteran.  The Board denied the claim in 1996 due to an absence of probative evidence showing a current diagnosis.  At that time, the medical records listed a diagnosis of glaucoma, suspect.  

Since the July 1996 Board denial, newly received evidence includes updated medical records and statements from the Veteran.  It also includes a December 2012 VA examination report where a physician confirmed a current diagnosis of glaucoma.  The July 1996 Board denial was based upon an absence of convincing evidence that glaucoma or similar eye disorder had been diagnosed.  The December 2012 VA examination report is highly persuasive evidence of current disability that was not previously considered.  It is new and material evidence.  The claim for an eye disability is reopened. 

(ii) Asthma

The Veteran seeks service connection for asthma.  The claim for asthma was last finally denied in a July 1996 Board decision.  The Veteran did not file a notice of disagreement, nor did he submit new and material evidence within the remaining appeal period.  The Board's July 1996 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The evidence considered in the July 1996 Board decision included STRs, VA treatment records and medical examination from October 1992, contemporaneous private medical records, RO hearing transcript from February 1995, in addition to various contemporaneous written statements from the Veteran.  Most notably, the STRs include a July 1989 emergency room treatment for breathing difficulties and an assessment of bronchospasm.  The Veteran asserted that he had asthma during this episode of treatment and continued to have similar symptoms after service.  The Board denied the claim in 1996 due to absence of a current diagnosis.

Evidence received since the July 1996 Board denial includes updated medical records, additional statements from the Veteran, and testimony given at the March 2015 hearing.  As relevant, VA emergency room records from November 2008 reflect that the Veteran had a two week history of shortness of breath.  He had not been taking his allergy inhalers as prescribed and experience respiratory wheezing.   The examiner assessed shortness of breath with mild wheezing without evidence of respiratory distress.  The Veteran's treating physician (Dr. B) issued an October 2009 statement in support of the claim.  He reported that the Veteran was currently treated for asthma and had similar episodes in service.  

The newly received reports confirming a medical assessment of asthma and suggesting a nexus to service constitute new and material evidence.  38 C.F.R. § 3.156.  The claim for asthma is reopened, and it is addressed in the remand section below. 

IV.  Service connection

The Board has reopened the previously denied service connection for an eye disability in order to review the underlying service connection claim.  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

STRs show that the Veteran complained about vision problems in October 1984 and May 1988.  In October 1984, he was assessed as having refractive error and accommodation insufficiency.  In May 1988, the Veteran was assessed as having bilateral serous/ solar retinitis.  In August 1989, the Veteran complained about vision problems and headaches.  

October 1992 VA ophthalmology examination report showed that the Veteran reported a three year history of blurred vision that was relieved by reading glasses.  Current ophthalmological findings were recorded.  The examiner assessed glaucoma suspect and recommended to check out the visual field.  

Private medical records from 1992 through 1994 showed that the Veteran was treated for refractive error.  

In March 2010, the Veteran reported that he was informed that he had high ocular pressure in both eyes in March 1992.  He believed his claim was previously denied because the disability was not chronic.  He asserted his eye disability was now chronic as he currently used eyedrops for treatment and was medically monitored on a quarterly basis.  He believed his current glaucoma was related to the elevated ocular pressure first demonstrated in service.  

VA treatment records from November 2010 include an ophthalmological clinical evaluation.  The Veteran was assessed as having glaucoma suspect due to increased interocular pressure.  He was currently on medication and monitoring.   

June 2011 VA treatment records reflect that the Veteran was reexamined.  An impression of ocular hypertension for both eyes was given.  The examiner advised the Veteran to continue his current glaucoma medication.  December 2011 and April 2013 VA treatment records include similar reports.  November 2013 VA treatment records indicate that an updated clinical evaluation was performed.  The diagnosis of ocular hypertension was changed back to glaucoma suspect.  

In December 2012, the Veteran had a VA/QTC ophthalmology examination with review of the claims folder.  The examiner diagnosed glaucoma and listed a date of diagnosis in 1992.  He also listed a diagnosis of cataract with a date of diagnosis in 2012.  The examiner noted that the Veteran reported being diagnosed with glaucoma in 1992.  A detailed ophthalmology evaluation was performed.  The examiner diagnosed glaucoma and cataracts.  He stated that the Veteran had open-angle glaucoma in both eyes, but that it did not currently cause decreased visual acuity or other visual impairment.  The examiner expressed a negative medical opinion.  He noted the 1992 report of elevated intraocular tension and eventual placement on prescription eyedrops to lower his ocular pressure.  He believed the Veteran's current vision impairments were solely attributable to hyperopia and presbyopia.  He did not find any in-service event, injury, or disease related to his development of glaucoma.  He stated that glaucoma is "more than likely" related to genetics since his mother had a history of glaucoma.  

While the December 2012 VA examiner provided a negative opinion on an etiological relationship to service, a reading of the opinion reflects that the suspected glaucoma in 1992 in all likelihood, represented the onset of this disease.  He specifically considered the 1992 findings of elevated ocular tension and concluded with a diagnosis of glaucoma, with an onset at that time.  While the opinion made it clear that this was probably a genetic disorder and that no event in service caused the disease, clinical history shows that eye problems were first noted in service and the diagnosis is very proximate (within a few months following a 12 year period of active duty) to service.  Resolving all doubt in the Veteran's favor, the claim of service connection for glaucoma is established.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

The appeal for an increased rating for right foot bunion is dismissed.

The appeal for an increased rating for left foot bunion is dismissed.

The appeal for an increased rating for right knee scar is dismissed.

The appeal for an increased rating for a lumbar spine disability is dismissed.

The petition to reopen the previously denied service connection claim for an eye disability, claimed as chronic blurry vision or glaucoma, is granted.

Service connection glaucoma is allowed. 

The petition to reopen the previously denied service connection claim for asthma is granted.


REMAND

Asthma

The Veteran has not been afforded a VA examination for this claim.  STRs indicate that the Veteran was treated for allergies on several occasions.  July 1989 STRs reflect the Veteran had symptoms of dyspnea and wheezing.  He was assessed as having rule out bronchospasm.  Updated VA treatment records reflect that the Veteran was assessed as having asthma in 2008.  The Veteran's treating physician submitted an October 2009 letter suggesting that the Veteran's currently diagnosed asthma may have a nexus to service.  Given the above evidence, a VA examination is need for this claim.  

Heel spurs / plantar fasciitis

The Veteran has not been afforded a VA examination for this claim.  STRs do not indicate that he was treated for heel spurs in service.  On his May 1992 Report of Medical History for separation, the Veteran endorsed having foot trouble.  He detailed that he had ingrown toenails in 1984 and bunions in 1987.  VA X-rays from November 2008 confirm that the Veteran had bilateral heel spurs.  The Veteran asserts that he developed them from strenuous activity in service.  He submitted a June 2009 letter from his treating physician (Dr. B) in support of his claim.  Given the above evidence, a VA examination is needed for this claim.  

Hypertension and diabetes

The Veteran has not been afforded a VA examination for these claims.  He has current diagnoses for these disabilities.  He contends that they are secondary to service connected bilateral knee and low back disabilities.  He submitted a February 2013 statement from his treating physician supporting this contention.  At the March 2015 hearing, the Veteran additionally asserted that these disabilities were related to excessive nonsteroidal anti-inflammatory (NSAID) use for pain management for his various orthopedic disabilities.  He submitted a medical article in April 2015 in support of his NSAID contention.  A VA examination is needed for these claims.  

Left and right lower extremity radiculopathy

The Veteran was last afforded a VA examination for these claims in December 2011.  The most recent VA treatment records are from November 2013.  At the hearing, he stated that he regularly received lumbar epidural injections for pain relief.  He reported that he had lower extremity pain return in both legs when the epidural wore off.  The available medical records also show that the Veteran has had diabetes since 2008, but they do show diabetic peripheral neuropathy.  In this case, another VA examination is needed to ascertain the severity of the radiculopathy in the service-connected left lower extremity and the nature and severity of any radiculopathy in the right lower extremity.  The determinations must be made in the context of his reports about regular lumbar epidural treatments for bilateral leg pain and history of diabetes.  

Right and left knee disabilities

The Veteran was lasted afforded a VA/QTC examination for his knees in November 2010.  The clinical evaluation showed that he had a full range of motion in both knees and that X-rays were negative for findings of degenerative arthritis.  The VA/QTC examiner assessed the disability for both knees as asymptomatic.  Since then, VA treatment records through November 2013 indicate that he has had additional symptomatology in his right knee.  (See VA treatment records from September 2011, January 2012, and May 2012).  At the hearing, he asserted that the physician conducting the 2010 examination was biased and had since been removed; although he has not submitted any documentation supporting this narrative.  In this case, the Board finds VA treatment records after November 2013 and an updated VA examination for both knees should be obtained.  
    
Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records for the Veteran after November 2013. 

2.  After associating updated medical records with electronic claims folder, schedule the Veteran for a VA respiratory examination.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that asthma diagnosed in 2008 is related to active service.  In addressing this question, the examiner is directed to consider STRs from July 1989 showing emergency room treatment for dyspnea and wheezing.  The examiner must also consider the Veteran's reports that the July 1989 physician informed him that poor air quality was likely the cause of his respiratory symptoms.  

The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Schedule the Veteran for a VA podiatry examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that bilateral heel spurs diagnosed in 2008 and plantar fasciitis diagnosed in June 2010 is related to active service.  (The examiner is advised that for VA compensation purposes any disability manifesting since the initial claim in November 2008 is considered a current disability, even if it later resolves). 

In addressing these questions, the examiner is directed to consider the Veteran's May 1992 report of foot trouble from a history of ingrown toenail and bunions.  He or she must also consider the Veteran's reports of frequent strenuous activity in service as an Infantry Officer.  

The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Schedule the Veteran for a VA hypertension and diabetes examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

For currently diagnosed hypertension and/or diabetes, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to service, including claimed excessive NSAID use in service.

If not, is it at least as likely as not (50 percent probability or greater) that hypertension and/or diabetes is caused or aggravated by restricted physical activity due to service-connected bilateral knee and low back disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner is directed to review Dr. B's February 2013 report.  

The Veteran is competent to report any readily observable symptoms and information given to by treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  After associating updated medical records with electronic claims folder, schedule the Veteran for a VA lower extremity neurological examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  

The examiner must interview the Veteran about his subjective neurological symptoms and conduct all necessary testing to ascertain the nature and severity for any neurological disturbance of the lower extremities.  All findings must be recorded in detail.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

The examiner must determine whether the Veteran has radiculopathy of the right lower extremity, and if so, describe the severity.  The examiner is advised that the Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  

The examiner should also describe the severity of the radiculopathy in the left lower extremity, including any atrophy, motor or sensory deprivation, and the status of deep tendon reflexes. 

6.  After associating updated medical records with electronic claims folder, schedule the Veteran for a VA knee examination.  The electronic claims folder must be made available and reviewed by the examiner.  

The examiner must conduct all necessary testing of both knees, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time. 

This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

7.  Ensure that the requested development has been completed as instructed.  Conduct any additional development deemed necessary.

8.  Readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the Veteran and his representative and an opportunity for response.  Return the appeal to the Board for further appellate review, as appropriate.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


